DETAILED ACTION
The following Office action concerns Patent Application Number 17/254,058.  Claims 1-13 are pending in the application.
Claims 2-5 have been withdrawn from consideration as being drawn to non-elected species.
Election/Restrictions
A restriction requirement was sent to the Applicant on April 20, 2022.  The Applicant was required to elect among several species of compound of formula 1.  The Applicant responded to the restriction requirement on May 20, 2022 and elected a species corresponding to Example 1 in the specification.  Accordingly, claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 6-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Shigeki et al (JP 2009059846, m.t., included in the applicant’s IDS) in view of Kang et al (US 2019/0237669). 
Shigeki et al teaches an ink composition for forming an organic light emitting device comprising two or more organic solvents having a difference in boiling points of at least 20 °C (par. 2, 11).   The two or more solvents include 2-phenoxyethyl acetate (the claimed first solvent) and diethylene glycol dibutyl ether (the claimed second solvent) (par. 14).  The ratio of the low boiling solvent to the high boiling solvent is 3:17 to 17:3 (par. 12).  It would have been obvious to combine the solvents on a weight basis (par. 165).
The ink composition includes a solute compound which is used to form an organic layer of the organic electroluminescent device (par. 17).  The organic layer includes a light emitting layer (par. 11).  Any compound conventionally known for forming an organic layer of an electroluminescent device may be used (par. 17).  The amount of solute compound is preferably 2 % by weight or more (par. 18).  
The composition further comprises an ionic compound (dopant) having the structure:

    PNG
    media_image1.png
    428
    907
    media_image1.png
    Greyscale

(par. 21-22).  The above compound satisfies Chemical Formula A in claim 13.  
Shigeki et al does not teach that the solute compound has the structure shown by claimed Formula I.
However, Kang et al teaches a compound for a light emitting layer of an organic light emitting device (par. 6, 11).  The compound has the structure:

    PNG
    media_image2.png
    380
    895
    media_image2.png
    Greyscale


(par. 182).  The above compound satisfies claimed formula I and the applicant’s elected species.  In an example, the amount of the compound is 2 wt % (par. 311).  The compound forms a stable thin film and provides high light emitting efficiency and high service life (par. 28).  A person of ordinary skill in the art would have been motivated to combine the compound for a light emitting device of Kang et al with the ink composition for a light emitting device of Shigeki et al in order to obtain a stable thin film with high light emitting efficiency and high service life.













Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761   May 31, 2022